Title: Thomas Jefferson to William C. C. Claiborne, 3 May 1810
From: Jefferson, Thomas
To: Claiborne, William C. C.


          
            Dear Sir
             
                     Monticello 
                     May 3. 10.
          
          
		   
		  Your letters of Jan. 
                  10. 12. & Feb. 1. came to hand only a fortnight ago. the inclosed contains my answer to the latter, for communication to the Legislature. so many false views on the subject of the Batture have been presented in & out of Congress that duty to myself, as well as justice to the citizens of N. Orleans & of the Western country generally required that I should avail myself of the occasion these resolutions presented of stating, in the fewest words possible, the true ground of my
			 conduct, &, as I think, of the rights of the Western country. but the occasion also restricted me to the limits of a short text only, every word of which would be matter for copious
			 commentary in
			 a dilated discussion of the subject. 
		  
			 has Moreau de l’Isle’s opinion ever been printed? I wish it were possible to get a copy of it. perhaps I might be able to make good use of it.
          
		  
		  Before the reciept of your letter of Jan. 12. I had heard of your great loss, & been impressed with the depth of it. long tried in the same school of affliction, no loss which can rend the human heart is unknown to mine, and a like one particularly, at about the same period of life, had taught me to feel the sympathies of yours. the same experience has proved that time, silence, & occupation are it’s only medecines. of occupation you have enough, & of the highest order; that of continuing to make a worthy people happy by a just & parental government and of protecting them from the wolves prowling around them for their destruction 
                     to devour them. your own example will be the best lesson for the son which has been left to comfort you, to whose course in life I hope it will give a shape which shall make him truly a comfort & support to your latter days, protracted to your own wishes.
          
          I really wish effect to the hints in my letter to you for so laying off the additions to the city of N.O. as to shield it from Yellow fever. my confidence in the idea is founded in the acknoleged experience that we have never seen the genuine Yellow fever extend itself into the country, nor even to the outskirts or open parts of a close built city. in the plan I propose every square would be surrounded, on every side, by open
			 & pure air, & would in fact be a separate town with fields, or open suburbs around it.
          
                  Brown’s conduct has certainly no parallel in human history. it is an exception to the maxim of the lawyers ‘nemo fit repentè turprissimus.’ the federalists, as usual, have not failed
			 to reproach me with his sins, & to make them mine on the ground of his appointment having proceeded from favoritism. but I knew
			 too
			 little of
			 him personally to make him an object of favor, and founded my expectations of him on the testimony of others.
			 it is true that I had a great affection for mrs Trist & her son. yet the appointment given him of Collector of Natches, was given only after being hawked about & refused by several others; and was accepted by Trist merely as some introduction to his new residence. it was worth, I believe, some 3. or 400.D. a year. when
			 Louisiana was acquired, the Legislature transferred the Collector’s office at Natches with all it’s records & papers to N.O. which carried the officer of course. it was even doubted whether a new commission was necessary, but thought safest, in the end, to give
			 one. and
			 altho’ mr Gallatin had always stated him to me as one of the most correct officers in his department, yet as he had never had the opportunity of acquiring the public esteem by services rendered, I should not
			 have ventured to name him originally to such a place as N. Orleans. he owed it therefore to the act of Congress transferring thither the 
                  his office itself instead of erecting a separate one. Brown was still more obscure as to the public, & less known to me. he owed his appointment to the high opinion with which his correct conduct had inspired the merchants of N.O. a petition from whom, signed I believe by every merchant in the place, attested their opinion of his merit, and prayed his appointment. this added to mr Gallatin’s distinguished confidence in him procured him the advancement from the office of deputy to that of principal, an advancement to which the deputy has always some claim. my conscience,
			 therefore absolves me from having brought this loss on the public by any motive of favoritism. there seems however to be some hope that there may be no loss. it is said that measures to stop the paiment in London of the bills for which he had exchanged his money in Jamaica, had been promptly enough taken to defeat his villainy, to restore
			 to the public their own identical 
                  money & to
			 leave his family in possession of the property he left. God send it, & to you long life, health & happiness.
          
            Th:
            Jefferson
        